DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

New grounds of rejection are set-forth below in light of the amendments of claim 1.  Specifically, claim 1 has been amended to recite “consisting of” and that T1 is a mixture of recycled polyolefin components.  The following action is made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/169690 (herein Kahlen) as evidenced by Kocsis et al. Polypropylene Handbook, Cham, Springer, 2019.
As to claims 1-5, 7 and 9-10, Kahlen discloses a polyolefin composition (see abstract, pages 3-4 and examples) comprising: 
    PNG
    media_image1.png
    95
    581
    media_image1.png
    Greyscale

See page 3.  Note that “A”, “A-1” and “A-2” of Kahlen reads on claimed components T1, a1 and a2, respectively.  The polypropylene (PP, claimed a1) is preferably a homopolymer (about 100 wt% propylene, see page 4) and exemplified as PP homopolymer on page 14 under HB600TF and a component of Krublend.  Likewise, the polyethylene is preferably a homopolymer (as e.g. HDPE, see page 5, and if a copolymer the comonomer content is below 15 wt%, thus an ethylene content of 85 to 100 wt%).  Also exemplified as HDPE homopolymer on page 14 under MG7547 and a component of Krublend.  Component a1 and a2 are exemplified as a 50/50 blend.  T1 (A of Kahlen) is a recycled blend.  See pages 2-4 and examples under “Krublend”.
and from 10 to 25 wt% of B) a polypropylene heterophasic copolymer (propylene ethylene copolymer, page 3 reading on claimed component T2).  
It is known that heterophasic copolymers are a blend of a matrix copolymer and an amorphous dispersed polymer.  See page 315 of Kocsis for evidence.  
The polypropylene is heterophasic and general contains an ethylene content of 0 (homopolymer) to 10 wt%.  See page 7.  Note that the polypropylene is heterophasic with a xylene soluble fraction (B2) present in 10 to 45 wt% (page 9), which has an ethylene content of 20 to 46 wt%.  In the examples (HECO-1) starting on page 15 (in table 1 and 2), the split is 14 wt% for GPR2 and has 45 wt% ethylene (C2), while the PP fraction in GPR1 has 0 wt% ethylene.  Thus, the total ethylene content is deduced as 6.3 wt% (14%*.45), which is within the claimed range.  Note that the ranges in the broader disclosure also yield values within the claimed range.  Specifically, note that the ethylene content of b2 (paragraph 74) is 20 to 46 wt%.  The majority (86 wt% from loop and GPR1) has is polypropylene homopolymer.  Thus, the ethylene content is broadly from 2.8 (deduced: 0.2*14) to 6.44 wt% (deduced 0.46*14).
Moreover, "When increasing the ethylene amount in propylene copolymers, one finds an exponential growth of the xylene cold soluble fraction with increasing comonomer content.  This happens due to the formation of a second, non-crystallizable, ethylene-rich fraction. Consequently, the material type changes from the so-called
random copolymer to a heterophasic copolymer."  See second to last paragraph on page 210 of Kocsis.  These heterophasic copolymers are also called "polypropylene impact copolymers" and "block copolymers", which comprise polypropylene and a rubber phase.  See second paragraph on page 315 of Kocsis.  The elastomer phase (rubber phase) is represented by the xylene cold soluble fraction.  See last paragraph on page 315.  In other words, when the ethylene content is high (e.g. 10 wt% as claimed), two phases in the polypropylene are formed.  One of which is xylene soluble (as claimed), which is indicative of a rubber copolymer phase.  Although these are blends of polypropylene and rubber, they are typically referred to as propylene ethylene "copolymers" in the art.  Therefore, using the broadest reasonable interpretation of claim 1, which requires a propylene ethylene copolymer comprising a fraction soluble in xylene, it is reasonable to interpret this to be open to a propylene heterophasic copolymer blend wherein the xylene soluble fraction is rubber copolymer.  The only component the xylene soluble fraction can represent is a an amorphous ethylene rich fraction (rubber/elastomer copolymer) as elucidated above.
The melt flow rate (MFR 230/2.16) is taught as generally between 1.0 and 300 g/10min.  See page 3.  Also note that the MFR is 7 in the first loop and GPR1 and 3.5 in the GPR2 in the examples (e.g. table 2 on page 16 for HECO-1), thus within the claimed range.
As to the xylene soluble fraction (XCS), it is 2.1 in the loop, 2.0 in GPR1 and 15 wt% in GPR2, thus total it is about 3.9.  Nevertheless, it is well within the claimed range.
No other components are required.
As to claim 6, the MFR is exemplified as 2.1 (example IE 1) and 4.9 (example IE 5) in table 4.

Claim Rejections - 35 USC § 103
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/169690 (herein Kahlen) in view of US 2010/0119799 (herein Manrich) as evidenced by Kocsis et al. Polypropylene Handbook, Cham, Springer, 2019.  
The discussion with respect to Kahlen set-forth above is incorporated herein by reference.
As to claims 11 and 12, Kahlen (page 12) discloses that the polyolefin compositions are for construction applications, pipes, etc. However, Kahlen is silent on films.
Manrich discloses similar compositions of recycled polyolefins.  See abstract and examples.  Manrich discloses that the polyethylene/polyolefin can be utilized for to form multilayer films.  See paragraph 3 and 37.
It would have been obvious at the time the invention was filed to have utilized the composition of Kahlen for the appropriate end use, including multilayer films as suggested by Manrich because one would want to recycle the polyolefins and use them for their intended uses that are taught as suitable.



Response to Arguments
Applicant argues that the new amendments overcome the rejections over Kahlen.   Specifically, Applicant argues that the claim amendment of “consisting of” and disclosing that the polyolefin are recycled excludes the rubber copolymer phase of Kahlen.
In response, the examiner disagrees.
To summarize, "When increasing the ethylene amount in propylene copolymers, one finds an exponential growth of the xylene cold soluble fraction with increasing comonomer content.  This happens due to the formation of a second, non-crystallizable, ethylene-rich fraction. Consequently, the material type changes from the so-called
random copolymer to a heterophasic copolymer."  See second to last paragraph on page 210 of Kocsis.  These heterophasic copolymers are also called "polypropylene impact copolymers" and "block copolymers", which comprise polypropylene and a rubber phase.  See second paragraph on page 315 of Kocsis.  The elastomer phase (rubber phase) is represented by the xylene cold soluble fraction.  See last paragraph on page 315.  In other words, when the ethylene content is high (e.g. 10 wt% as claimed), two phases in the polypropylene are formed.  One of which is xylene soluble (as claimed), which is indicative of a rubber copolymer phase.  Although these are blends of polypropylene and rubber, they are typically referred to as propylene ethylene "copolymers" in the art.  Therefore, using the broadest reasonable interpretation of claim 1, which requires a propylene ethylene copolymer comprising a fraction soluble in xylene, it is reasonable to interpret this to indicate propylene heterophasic copolymer blend wherein the xylene soluble fraction is rubber copolymer. The only component the xylene soluble fraction can represent is a an amorphous ethylene rich fraction (rubber/elastomer copolymer) as elucidated above.
Arguing that the claim excludes a rubber copolymer phase, while also claiming a fraction soluble in xylene (rubber copolymer phase) is contradictory.  The skilled artisan would recognize that a xylene soluble fraction of e.g. 20 wt% would indicate a rubber copolymer is present in the propylene ethylene copolymer.


The examiner’s reasoning from the previous non-final also appears applicable to applicant’s arguments and are reproduced below.
Applicant’s line of reasoning is not well grounded in the facts of the case.  The propylene ethylene copolymer comprises a blend of polymers because of the different solubilities (XS).   If the copolymer were a single component, it would not have different fractions with different solubility, etc. It would either be soluble or not.  The skilled artisan would immediately recognize that a heterophasic “propylene ethylene copolymer” is a blend and could not be an individual polymer because of the different fractions (polymers) soluble in xylene (XS) and fractions (polymers) that are insoluble in xylene (XIS), indicating that it is a blend.
Moreover, it is known that heterophasic copolymers are a blend of a matrix copolymer and an amorphous dispersed polymer.  See page 315 of Kocsis for evidence.  
Lastly, applicant’s arguments contradict the specification of copending application 16758767, which a TD was just filed.  Paragraph 24 of the copending specification states that the “propylene ethylene copolymer is a polymer comprising a matrix comprising an isotactic propylene homopolymer and a rubber phase dispersed in the matrix being a propylene ethylene copolymer” (emphasis added).  While the instant application does not define the copolymer outside the examples, the copolymers comprises polymers that are soluble in xylene (XS) and polymers that are insoluble in xylene (XIS), indicating that it is a blend.
Thus, applicant’s argument that the claimed propylene ethylene copolymer is not a blend is not persuasive.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764